        Case 6:21-cv-00162-ADA-JCM Document 5 Filed 02/26/21 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                  WACO DIVISON

 JEREMY BRAVO, LINDSEY                         §
 NGUYEN, “P.P.,” “D.D.,”                       §
                                               §
        Plaintiffs.                            §
                                               §
                                               §
 v.                                            §       CIVIL ACTION NO. 6:21-CV-162
                                               §
 NANCY PELOSI, MITCH                           §
 McCONNELL, CHUCK SCHUMER,                     §
 MARK ZUCKERBERG, et al.                       §
                                               §
        Defendants.                            §       JURY TRIAL REQUESTED


       PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER

       COME NOW, Jeremy Bravo, Lindsey Nguyen, “P.P.,” and “D.D.” (collectively, “Plaintiffs”),

by and through their attorney, Paul M. Davis, to bring this this Motion for Temporary Restraining

Order, and in support thereof, respectfully represent the following to this Honorable Court:

 A. By operation of the 20th Amendment, 3 U.S.C. Chapter 1, HAVA, and the 1960 CRA, the
    Article III federal judiciary is now the only branch of the United States government with
    constitutional authority to act.

       1.      Pursuant to the evidence and the provisions of the Constitution and the United States

Code set forth herein, which conclusively and irrefutably establish current “Vacancies” in the offices

of President, Vice President, all 435 House seats, and 33 Senators, the judicial power vested in this

Court under Article III of the Constitution compels the shocking but logical conclusion that, because

this Court is the only Article III federal court in the entire United States presented with the relief

requested herein, this Court is now effectively in charge of the United States government, assuming

entry of the Temporary Restraining Order, to which Plaintiffs are entitled, as follows.




                                                   1
          Case 6:21-cv-00162-ADA-JCM Document 5 Filed 02/26/21 Page 2 of 11



         2.        In support of this Motion, Plaintiffs hereby incorporate by reference all of the

allegations set forth in their Original Class Action Complaint and Application for Injunctive Relief

(Doc. 1) (the “Complaint”), including all exhibits thereto. The Plaintiffs are entitled to entry of the

form of Temporary Restraining Order attached hereto (the “TRO”) because (1) they will suffer

imminent and irreparable injury if Defendants are not immediately restrained;1 (2) there is no

adequate remedy at law2 for the mental anguish of the terrifying realization that Defendants acts have

resulted in an unconstitutional Congress, President, and Vice President (these offices are actually still

vacant under the laws of the United States);3 (3) Plaintiffs have a substantial likelihood of prevailing

on the merits;4 (4) there is no threatened harm that entry of the attached form of Temporary

Restraining Order (“TRO”) would inflict on Defendants5 (other than on their pride); (5) issuance of

the TRO is heavily in the public interest and would be entered according to clear public policy6 under

the laws of the United States; and (6) Plaintiffs are willing to post a bond in the amount the Court

deems appropriate.7 The bond amount must be nominal since there is no risk of harm to Defendants,

other than a hit to their pride from exposure of their illegitimacy.8

         3.        As such, the Court must grant the TRO with or without notice to Defendants9 since

every minute that passes prior to entry is another minute of severe mental anguish suffered by


1
  See Fed. R. Civ. P. 65(b)(1); Fairchild Semiconductor Corp. v. Third Dimension (3D) Semiconductor, Inc., 564 F. Supp. 2d 63,
66–68 (D. Me. 2008); Nw. Airlines, Inc. v. Bauer, 467 F. Supp. 2d 957, 963–64 (D.N.D. 2006).
2
  See Prudential Ins. Co. of Am. v. Inlay, 728 F. Supp. 2d 1022, 1030–31 (N.D. Iowa 2010); see Ruggieri v. M.I.W. Corp., 826 F.
Supp. 2d 334, 336 (D. Mass. 2011).
3
  The only exception are the 67 Senators whose terms did not end on January 3, 2021, but whom, nonetheless were willful
participants in the conspiracy set forth in the Original Complaint (Doc. 1) and have no power to constitutionaly exercise
“legislative Powers” as a unicameral legislature under U.S. Const. Art. I, §1.
4
  See Prudential, 728 F.Supp. at 1029; Fairchild, 564 F.Supp. 2d at 66–67.
5
  See Prudential, 728 F.Supp. at 1031–32; Fairchild, 564 F.Supp. 2d at 66.
6
  See Prudential, 728 F.Supp. at 1031–32; Midwest Retailer Associated, Ltd. v. City of Toledo, 563 F. Supp. 2d 796, 812 (N.D.
Ohio 2008).
7
  Fed. R. Civ. P. 65(c).
8
  Where the district court determines that the risk of harm is remote, or that the circumstances otherwise warrant it, the court
may fix the amount of the bond accordingly, and in some circumstances, a nominal bond may suffice. See, e.g., International
Controls Corp. v. Vesco, 490 F.2d 1334 (2d Cir.1974) (approving district court's fixing bond amount at zero in the absence of
evidence regarding likelihood of harm).
9
  See Fed. R. Civ. P. 65(b)(1); Garcia v. Yonkers Sch. Dist., 561 F.3d 97, 106 (2d Cir. 2009).

                                                               2
          Case 6:21-cv-00162-ADA-JCM Document 5 Filed 02/26/21 Page 3 of 11



Plaintiffs and the putative class of tens of millions of Americans, including many millions of Texans,

who understand or at least strongly suspect that Congress and/or the “President” and “Vice President”

were not legitimately elected and who live every moment in fear of losing more civil rights.10

     B. Granting the TRO is not only required under the law, but merely reflects the attitudes
        of an increasingly strong majority of Americans.

         4.        Granting the TRO is clearly in the public interest because the Court would merely be

echoing what a strong majority of Americans already believe to be true—the corrupt two-party system

controlled and influenced by Defendants does not represent the will of the people. “Sixty-two percent

of U.S. adults say the ‘parties do such a poor job representing the American people that a third party

is needed,’” up from 57% in September.11 Between 53 and 59 percent of Americans believe the

country is headed in the “wrong direction.”12 Though the Cabal13 of media entities described in Secret

History will desperately and predictably (and pathetically) attempt to “spin” entry of the TRO as an

“unconstitutional power grab by a Trump-appointed federal judge to thwart the will of the people” or

similar, the exact opposite is true because entry of this order is necessary to save the Constitution.

Such rantings will merely be the agonal gasps of the dying establishment recognizing the cold, hard

truth—their reign of terror and corruption scheme on the People of the United States to line their own

pockets and secure absolute power without accountability to the People, is at an end.

     C. Failing to enter the TRO would effectively be this Court’s declaration that the United
        States is no different than a third-world despotism.




10
   See Chuck Lindell, Was the election rigged? Polls show 1 factor determines your answer: party affiliation, AUSTIN AMERICAN
STATESMAN, available at www.statesman.com (“The vast majority [“83%] of Texas Republicans believe there was widespread
voter fraud in the 2020 election.” A sizable percentage of all Americans also believe “widespread fraudulent behavior occurred
in the 2020 election”—76% of Republicans nationwide. Id. Only 59% of “independents” disagreed, while even 5% of
Democrats did not disagree). Id.
11
   Jeffrey M. Jones, Support for Third U.S. Political Party at High Point, GALLUP (February 15, 2021), available at news.gallup.com.
12
   Polls: Direction of Country, REAL CLEAR POLITICS, available at www.realclearpolitics.com (citing latest YouGov, Rasmussen, and
Politico polls) (last visited Feb. 24, 2021).
13
   All capitalized terms not defined herein shall have the meanings ascribed in the Complaint.

                                                                 3
          Case 6:21-cv-00162-ADA-JCM Document 5 Filed 02/26/21 Page 4 of 11



         5.        “Never let a good crisis go to waste.” Democrat provocateur, Rham Emanuel’s, now

infamous quote was put to perfect execution in 2020 to cower the American People into finally giving

up the last safeguard to all of their constitutional rights—the right to an elected, representative form

of government, otherwise known as the “guarantee” to a “Republican Form of Government” in Article

IV, § 4 of the Constitution.14 Emanuel’s statement was in context of the “2008 financial crisis.”15 In

2020, Defendants used this same public-fear-of-a-crisis tactic to implement the sweeping changes to

state congressional election laws and procedures, changes that violated HAVA and the 1960 CRA,

on the grounds that the COVID-19 pandemic demanded such actions be taken.16

         6.        If the United States Constitution and Code can be so easily sidestepped merely by

declaring a “crisis,” then the U.S. is truly no longer a nation under the rule of law, but is instead

subject to the whims of whichever executives happens to be in power through “executive orders,”

which, as expressed in Youngstown,17 are themselves of doubtful constitutionality—more so here

where the “president” does not lawfully hold office. If this Court allows suspensions of the rule of

law to continue anytime the federal or state executives declare a “crisis,” then the United State is little

different than any despotic regime in history Such a situation cannot be allowed to continue for even

a moment longer. Therefore, entry of the TRO with or without notice is more than justified.

     D. Plaintiffs will suffer imminent and irreparably injury if the Court does not enter the
        TRO.

         7.        In addition to Plaintiffs’ imminent and irreparable injuries of continuing to suffer

intense mental anguish from knowledge that the U.S. government (other than the Article III courts)



14
   See Complaint, ¶ 6 (citing Duncan v. McCall, 139 U.S. 449, 461 (1891) (explaining the “Guarantee Clause” is the
“right of the people”).
15
   Another crisis with certain highly suspect circumstances with similarities to Defendants’ conspiracy at issue in this lawsuit,
which are too nuanced to be addressed herein.
16
   See generally Emma Colton, Rahm Emanuel reprises 'never let a crisis go to waste' catchphrase amid coronavirus pandemic,
WASHINGTON EXAMINER (Mar. 24, 2020), available at www.washingtonexaminer.com.
17
   See Youngstown Shet & Tube Co. v. Sawyer, 3434 U.S. 579 (1952) (reflecting four approaches to “executive orders,” all of
which assume, of course, that the sitting president holds office by a constitutional process).

                                                               4
          Case 6:21-cv-00162-ADA-JCM Document 5 Filed 02/26/21 Page 5 of 11



is illegitimate and can now trample on their rights at will unless the Court takes action. The following

specific actions and threats by Congressional Defendants and the Executive Branch18 constitute

further imminent and irreparable injury.

         8.        Most disturbing are the House’s passage of H.R. 5, the “Equality Act” and it’s proposal

of H.R. 1, the “For the People Act,”19 both being tragically ironic misnomers.20 To tens of millions

of Americans of religious faith, H.R. 5 is a tribulation21-level nightmare whereas it (1) forces

Christian22 taxpayers to pay for abortions,23 (2) forces Christian adoption agencies to perform

adoption services for “LGBTQ+” couples in violation of their religious convictions,24 (3) forces

Christian schools and churches to hire LGBTQ+ teachers and pastors, (4) would effectively force the

Christian bakery25 to bake that cake for the homosexual wedding or face a courtroom verdict, and

will (5) force Christian doctors to perform abortions.26 Not only will H.R. 5 force Christian churches,

schools, and social services to close their doors, but it is a war on women. Effectively, it ends

women’s sports whereas any male can compete in female sports merely by subjectively declaring he

is a “she,” but it legalizes sexual abuse of women by forcing them to use the restroom alongside

biological males and enables the unconscionable scenario where a female cosmetologist could be


18
   “Executive Branch” refers to Joseph P. Biden, his cabinet, Kamala Harris, and all subordinate government officials. Plaintiffs
will not refer to Mr. Biden or Kamala Harris as “President Biden” or “Vice President Harris” because neither were confirmed
to office by a lawful congressional process, as set forth herein.
19
   Respectively, H.R. 1 and H.R. 5, 117th Cong. (2021).
20
   A good rule of thumb: “You can be sure anything that comes of D.C. does the opposite of its name.” Christopher Bedford,
'Equality Act' Viciously Attacks Christians, Freedom, Society, Sex, And You, The Federalist (Feb. 25, 2020), available at
https://thefederalist.com.
21
   The “tribulation” is a concept from Christian eschatology based largely on the Books of Revelation and Daniel.
22
   “Christian” is used herein as a metonym for all persons of faith with similar beliefs simply because Plaintiffs are Christians.”
23
   As Christians, Plaintiffs believe life begins at conception. See Psalms 139:15–16 NKJV (“My frame was not hidden from You,
When I was made in secret, And skillfully wrought in the lowest parts of the earth. Your eyes saw my substance, being yet
unformed. And in Your book they all were written, The days fashioned for me, When as yet there were none of them.”)
(emphasis in original). Therefore, pursuant to Bible, it flows logically that abortion is murder under the common law definition:
“the intentional killing of another with malice aforethought.”
24
   To be clear, Plaintiffs bear no antipathy toward members of the LGBTQ+ community, but the Bible teaches in Romans 1 that
homosexual sex is a sin because it was not God’s design for creation and, in Genesis 1:27, that God created “male and female,”
as human beings “in his own image.” Christians have the right to the free practice of their own religion under the First
Amendment, and H.R. 5, is in itself, unconstitutional.
25
   Another metonym for all other faith-based business in similar circumstances.
26
   See H.R. 5; Bedford, supra note 19.

                                                                5
          Case 6:21-cv-00162-ADA-JCM Document 5 Filed 02/26/21 Page 6 of 11



forced to make the impossible choice of waxing the genitals of a transgender biological male or suffer

the legal repercussions of a discrimination lawsuit.27

         9.        H.R. 1 abrogates HAVA, thus destroying Suffrage Rights,28 and effectively erases the

Guarantee Clause from the Constitution by allowing for nationwide mail-in voting and every other

inherently unsecure election process imaginable.29 If H.R. 1 and H.R. 5 are not sufficiently shocking

to the conscience , there are substantial pushes in Congress to cram down other radical legislation by

a mere 51% majority30 of Congressional seats through eliminating the filibuster and the “Byrd

Rule,”31 to allow passage of laws that would effectively eradicate the Second Amendment, replace

capitalism with socialism through some version of the “Green New Deal”—using Rahm Emanuels’

“crisis strategy” yet again32—and secure permanent one-party rule through statehood for D.C. and

Puerto Rico and packing the Supreme Court.33

         10.       The nightmare only gets worse. Mr. Biden’s executive orders and agenda for the

unconstitutional Executive Branch is highly likely to result in catastrophic financial and physical

harm to Plaintiffs. After America finally achieved “energy independence” over the last four years,

Biden’s executive orders placing a moratorium on new oil and gas leases on federal lands, ending

construction of the Keystone XL Pipeline, eliminating fossil fuel industry subsidies, and rejoining the



27
   Supra, Bedford, note 19.
28
   See infra, p. 8.
29
   Including, (1) abolishing the requirement to provide notarization or witness signature as a condition of obtaining or casting
a ballot, (2) nationwide ballot harvesting by permitting voters to designate any other person to return their ballot, (3) federal
takeover of redistricting from state legislatures, (4) allowing convicted felons to vote, (5) mandatory allowance for early voting,
(6) internet-only registration with electronic signature submission, (7) banning requirement for submission of Social Security
Numbers for voter registration, (8) lowering the voting age to 16, and (9) nationwide same-day voter registration. See H.R. 1.
30
   Official reports state Mr. Biden also only won the popular vote by 51% margin. Complaint, ¶ 10, n.1.
31
   See Complaint, ¶ 10 and citing references.
32
   Dinesh D’Souza, United States of Socialism (All Points Books 2020), pp. 109–16 (describing $90 trillion cost of socialist
provisions contained in Green New Deal, including net-zero carbon emissions by 2030, universal basic income even if unwilling
to work, government-paid housing, education, and healthcare justified by climate models that are highly questionable and
that have been historically incorrect in their predictions); see also Mark Mills, What’s Wrong with Wind and Solar, PragerU,
available at https://www.prageru.com/video/whats-wrong-with-wind-and-solar/ (describing how environmental cost of
constructing wind and solar plants vastly outweighs any environmental benefits).
33
   See Exhibit 1, “List of Departures from Existing Policy” and citing references.

                                                                6
          Case 6:21-cv-00162-ADA-JCM Document 5 Filed 02/26/21 Page 7 of 11



Paris Climate Accords34 as well as his well-known statement in the final presidential debate that he

would phase out fracking and the oil industry,35 have resulted in a whopping 62% increase in the

price of oil since Election Day, about 30% of which occurred in the last 30 days.36

         11.       The catastrophic financial cost to Americans of dramatic increases in the price of oil

need not be explained. What is often overlooked, however, is that Mr. Biden’s energy policy will

result in terrorist attacks and foreign wars. As set forth in Exhibit 2 hereto, Russia’s “break even”

target of $42/barrel is a threshold for the funding of terrorist activity and military conflict in the

Middle East.37 President Trump’s energy policy kept oil prices low, thus defunding ISIS38 and

Russia’s military, leading to historic peace in the Middle East. Mr. Biden’s energy policies not only

fund terrorism, but he has now lifted all the so-called “xenophobic” restrictions on travel from

countries known to host terrorist groups.39 Further catastrophic financial loss to Plaintiffs is also

imminent once the lack of a constitutional government becomes apparent to all, resulting in the United

States ceasing to be a financial investing haven.40

         12.       If the Court does not grant the TRO, Plaintiffs and millions of Americans like them

will suffer and continue to suffer the imminent and irreparable harm from the foregoing, as set forth

in the Declarations under penalty of perjury attached hereto, as Exhibit 7. Moreover, Plaintiffs would




34
   Megan Henney, AOC, Green New Dealers rejoice over Biden’s climate plan: ‘It’s almost as if we helped shape the platform’,
FOX NEWS, available at www.foxnews.com.
35
   Ken Tarbous, Joe Biden's Comments on Fracking in the Final Debate May Come Back to Haunt Him in Pennsylvania, NEWSWEEK
(Oct. 23, 2020), available at www.msn.com.
36
   Up from roughly $40/barrel on November 4, 2020 to roughly $63/barrel as of the filing of this Motion with $10 increase
over last 30 days. See Oil Price Charts, available at https://oilprice.com/oil-price-charts/ (last visited Feb. 26, 2021).
37
   Exhibit 2, “Brief in Support of Plaintiff’s Injuries and Damages.” The factual statement contained in Exhibit 2, supported by
the research and analysis of expert witness John S. Vanderbol are incorporated by reference as though fully set forth herein.
Mr. Vanderbol’s CV is attached hereto as Exhibit 3. Mr. Vanderbol has 27 years of experience operating multi-national, multi-
industry corporations with assets exceeding billions of dollars, which required constant geopolitical risk analysis and analysis
of complex systems, including but not limited to advanced technological systems.
38
   Metonym for terrorist organizations.
39
   See Exhibit 1.
40
   See Exhibit 4 to Complaint, John S. Vanderbol, Global Financial Analysis.

                                                               7
          Case 6:21-cv-00162-ADA-JCM Document 5 Filed 02/26/21 Page 8 of 11



urge the Court to consider whether it wants to be responsible for the high risk of loss of life in terrorist

attacks and military conflicts likely to arise.41

     E. There is a substantial likelihood that Plaintiffs will prevail on the merits.

         13.       As set forth in the Complaint, 42 U.S.C. § 198342 gives Plaintiffs a right of action

against federal officials and private persons who act as “willful participants in joint activity with the

State or its agents.”43 Plaintiffs state a clear cause of action in the Complaint under § 1983 against

Defendants for their conspiracy to deprive Plaintiffs of their fundamental right to a republican form

of government and associated Fourteenth Amendment rights to substantive due process and equal

protection related to suffrage (collectively, “Suffrage Rights”).44 Defendants’ severe and pervasive

violations of the HAVA and the 1960 CRA—the very laws that prevent deprivation of such rights—

are, obviously,45 in themselves deprivation of Plaintiffs’ Suffrage Rights, especially where the

violations of the 1960 CRA make “effective protection of the right to vote” by preservation of an

audit trial, impossible.46 Similar to the 1960 CRA, HAVA was enacted specifically to protect our

“most fundamental right as American citizens: the right to vote.”47


41
   Another risk to safety the Court may want to consider is what could happen if American citizens are given the impossible
choice of giving up the right to protect their lives and property with firearms or give them up to the government in a buyback
program or similar confiscation attempts. See generally D’Souza, supra note 29, pp. 169–70 (describing Venezuelan “buy-
back” program and aftermath). Also, how long until Congress and the Executive Branch act to take the power from the federal
courts to stop their despotic regime through court-packing or neutering the federal courts altogether under Article III, § 1
(Supreme Court is the only constitutionally mandated court—the rest are “ordain[ed] and establish[ed]” by Congress)
42
   Plaintiffs have similar rights to relief through a Bivens claim and under 42 U.S.C. §§ 1985 and 1986. See Complaint, ¶¶ 122–
57.
43
   Complaint, ¶ 34.
44
   Id. ¶¶ 113–21; see generally Bush v. Gore, 531 U.S. 98, 105 (2000) (describing 14th Amendment suffrage rights); United
States v. State of Tex., 252 F. Supp. 234 (W.D. Tex.), aff'd sub nom. Texas v. United States, 384 U.S. 155 (1966) (same).
45
   That violations of HAVA and the 1960 CRA are violations of Plaintiffs’ Suffrage Rights is obvious because if this were not the
case, it would lead to the absurd result where the bereaved are deprived of a civil wrongful death claim against a murderer
simply because the murderer was able to change criminal laws to avoid criminal prosecution. Moreover if the federal
government will not enforce their own laws, which are specifically designed to protect Suffrage Rights, clearly private citizens
have a right to do so in the courts, or else these laws may as well be erased from the U.S. Code.
46
   State of Ala. ex rel. Gallion v. Rogers, 187 F. Supp. 848, 853 (M.D. Ala. 1960), aff'd sub nom. Dinkens v. Attorney Gen. of U.
S., 285 F.2d 430 (5th Cir. 1961) (purpose of 52 U.S.C. § 21082 requirement to preserve all “records and papers” for 22 months
is to “secure a more effective protection of the right to vote”); see also Kennedy v. Lynd, 306 F.2d 222, 225 (5th Cir. 1962)
(purpose is to provide “an effective means whereby preliminary investigations of registration practices can be made in order
to determine whether or not such practices conform to constitutional principles”).
47
   See 148 Cong. Rec. S10412-02 (Oct. 15, 2002) (statement of Sen. Dodd regarding final Senate conference report).

                                                               8
          Case 6:21-cv-00162-ADA-JCM Document 5 Filed 02/26/21 Page 9 of 11



         14.       Plaintiffs’ relief under § 1983 not only includes a right to legal damages from

Defendants but also temporary and preliminary injunctive relief to preserve the status quo where there

is a risk of immediate and irreparable harm to Plaintiffs.48 The right to injunctive relief under § 1983

also extends to the Executive Branch the President and Vice President since they are in active concert

or participation with Defendants to deprive Plaintiffs of their constitutional rights.49

         15.       The severe and pervasive violations of HAVA and the 1960 CRA are clear and obvious

through the publicly available information cited in the reports and exhibits attached hereto in support

of this Motion, which factual statements are fully incorporated herein by reference. The most salient

example of widespread violations of the 1960 CRA is that so many state election procedures provided,

when a mail-in ballot is counted, the envelope and postage are separated from the ballot and

discarded.50 Not only is this a clear violation of the requirement in 52 U.S.C. § 20701 to preserve all

such “records and papers” for 22 months, but it is a highly substantive violation because the postmarks

and barcodes on these envelopes are key evidence in determining whether an illegal ballot harvesting

scheme was perpetrated. Moreover, as specifically shown in the attached report, all 53 Voting

Districts failed to comply with the 1960 CRA duty to preserve all papers and records for audit under

§ 20701 in various other ways.51 The states’ failure to require the prerequisite copies or forms of

identification be submitted with mail-in ballots and/or included with voter registration by mail is a

notable example of widespread HAVA violations. These violations alone would be enough to trigger

Plaintiffs right to relief, but they are only the tip of the iceberg when it comes to violations of

subchapter III of HAVA.52


48
   Shaw v. Garrison, 467 F.2d 113, 114 (5th Cir. 1972) (Wisdom, J. citing Mitchum v. Foster, 407 U.S. 225, 242 (1972) for
proposition that § 1983 provides injunctive relief for redress of deprivations of constitutional rights); Collum v. Edwards, 578
F.2d 110, 113 (5th Cir. 1978) (function of temporary injunctive relief is to preserve status quo).
49
   Fed. R. Civ. P. 65(d)(2)(C) binds “other persons who are in active concert or participation with” defendants.
50
   See Exhibit 4, John S. Vanderbol, Report in Review of Paper Records Violations and attachments listing specific violations;
Expert Report and Sworn Declaration of Nathan Cain, Document 14-4, Case 6:21-cv-00043-ADA-JCM.
51
   Supra note 50.
52
   Complaint, Exhibit 5 (Doc. 1-5); Exhibit 5, List of Notable HAVA violations.

                                                               9
         Case 6:21-cv-00162-ADA-JCM Document 5 Filed 02/26/21 Page 10 of 11



         16.       The above violations resulted in an unconstitutional congressional election process

since HAVA and the 1960 CRA preempt state law and states are required to follow federal laws when

they received conditional grants to implement same.53 The states received funds under HAVA and

the CARES Act, which further required them to follow the “minimum requirements of HAVA.”54

The states’ failures to follow HAVA and the 1960 Act means every Congressman or Senator who

was elected in 2020 (or 2021 as in the case of the two Georgia Senators) are not lawful officers of the

United States. As such their actions taken since January 3, 202155 must be restrained. Title 3, Chapter

1 of the U.S. Code contain the process by which Congress must fill “Vacancies” in the office of

President and Vice President, including counting and resolving objections to the Electoral College

votes. 3 U.S.C. § 15. Whereas there are now a total of zero elected congressmen to fill the vacancies

in the House, Congress lacks constitutional authority to exercise “legislative Powers” with only 67

Senators, and therefore could not have filled the vacancies in the offices of President and Vice

President.56




53
   Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1, 9 (2013) (power of Congress over states to regulate congressional
elections “is paramount and may be exercised at any time”); see Oklahoma v. U.S. Civil Serv. Comm'n, 330 U.S. 127, 143 (1947)
(10th Amendment does not forbid congressional exercise of power over states that accept conditional funds); see also Guidance
on Use of HAVA Funds for Expenses Related to COVID-19, U.S. Election Assistance Commission and 2020 CARES ACT GRANT
FAQS, U.S. Elections Assistance Commission, both available at www.eac.gov (specifying states must use HAVA & CARES Act
grants in compliance with HAVA).
54
   52 U.S.C. § 2184; Exhibit 6, Estimated CARES Act Expenditures, EAC.
55
   U.S. Const. amend. XX, § 1 provides congressional terms end on January 3 at noon and the presidential term ends on January
20 at noon.
56
   3 U.S.C. § 19 seems to mandate that the Senate Pro Tempore must act as President under these circumstances, but Senator
Leahy was complicit in the conspiracy against Plaintiffs by approving the use of CARES Act funds for violation of HAVA with
knowledge of HAVA, since he was in the Senate in 2002 when HAVA was passed, and therefore also needs to be restrained to
the same extent as Biden/Harris until a new lawful congressional election can be held. In any case, the Court must recognize
that neither the legislative branch, nor the executive branch has the constitutional authority to contravene any order for
injunctive relief the Court now grants pursuant to Fed. R. Civ. P. 65. Since Plaintiffs have shown a substantial likelihood of
prevailing on the merits, this leads to the shocking yet legally airtight conclusion that this Court is now in charge of the United
States government until jury trial on the merits after which a new congressional election must be ordered.



                                                               10
       Case 6:21-cv-00162-ADA-JCM Document 5 Filed 02/26/21 Page 11 of 11



       17.     WHEREFORE, Plaintiffs pray the Court enter the attached form of Temporary

Restraining Order, set a hearing on temporary injunction and grant all other and further relief to

Plaintiffs to which they may be justly entitled.



       Respectfully submitted this February 26, 2021.

                                              /s/ Paul M. Davis
                                              Paul M. Davis
                                              Texas Bar Number 24078401
                                              paullovesamerica@protonmail.com
                                              PAUL M. DAVIS & ASSOCIATES, P.C.
                                              3245 Main St., Suite 235-329
                                              Frisco, TX 75034
                                              Phone: 469-850-2930
                                              Fax: 469-815-1178

                                              ATTORNEY FOR PLAINTIFFS



                              CERTIFICATION OF PAUL M. DAVIS

               Pursuant to Fed. R. Civ. P. 65(b)(1)(B), I hereby certify the statements contained in

paragraph 3. Furthermore, I certify this statement that Congress is currently surrounded by the

National Guard and would, therefore, be difficult to serve. Plaintiffs will file a motion pursuant to

Ruel 4(c)(3) to have the respective Sergeants at Arms serve notice of this lawsuit and foregoing

motion on Congress.

                                              /s/ Paul M. Davis
                                              Paul M. Davis




                                                   11
